Claims 6-10, 12, 13, 15-17, 20-24, 26, and 27 have been canceled.  Claims 1-5, 11, 14, 18, 19, 25, and 28-35 are at issue and are present for examination.
Applicant's election with traverse of a Δ12-desaturase in the reply filed on 6/21/21 is acknowledged.  The traversal is on the ground(s) that all claims share the special technical feature of an acyl carrier protein having at least 70% identity to SEQ ID NO:1.  Applicants argument is found persuasive and the election of species requirement is withdrawn.
Claims 2, 3, and 28-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 (upon which claims 28-31 depend) is indefinite in the recitation of “improving productivity of long-chain fatty acids or lipids containing the same” as the specification does not teach what one does to achieve this result.  A definite process step should recite a specific action one does not just a result one wishes to achieve by some unknown action.

Claims 2, 3, and 28-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
 
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule." 
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163.
Nannochloropsis oculata increases the proportion of C18 and C20 fatty acids produced in the cell.  It is well understood in the art that different organisms have substantial differences in their fatty biosynthetic systems, including differences in the structure of the systems (i.e., a single large polyprotein(s) with multiple different active domains or use of a system with several discrete proteins), the specificities of the enzymes involved, as well as in the cellular compartments in which synthesis occurs.  As such a skilled artisan would not expect that introduction of a single particular ACP into a different organism and/or cellular compartment of an organism will produce the same effects on fatty acid biosynthesis as found by expression of residues 23-146 of SEQ ID NO:1 within the chloroplasts of Nannochloropsis oculata.  Moreover, the specification fails to describe any other representative species by any identifying characteristics or properties other than the functionality of improving 
Claims 1-5, 11, 14, 18, 19, 25, and 28-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transformant comprising a nucleic acid encoding an ACP having at least 90% identity to residues 23-146 of SEQ ID NO:1, methods of producing lipids comprising culturing a transformant comprising a nucleic acid encoding an ACP having at least 90% identity to residues 23-146 of SEQ ID NO:1 and methods of improving productivity of or increasing the proportion of long-chain fatty acids in Nannochloropsis comprising culturing a Nannochloropsis transformant comprising a nucleic acid encoding an ACP having at least 90% identity to residues 23-146 of SEQ ID NO:1 expressed in the chloroplasts thereof, does not reasonably provide enablement for a transformant comprising a nucleic acid encoding an ACP having at least 70% identity to residues 23-146 of SEQ ID NO:1, methods of producing lipids comprising culturing a transformant comprising a nucleic acid encoding an ACP having at  comprising culturing a transformant comprising a nucleic acid encoding an ACP having at least 70% identity to residues 23-146 of SEQ ID NO:1 expressed therein.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claims 1, 4, 5, 11, 14, 18, 19, and 25 are so broad as to encompass a transformant comprising a nucleic acid encoding an ACP having at least 70% identity to residues 23-146 of SEQ ID NO:1 and methods of producing lipids comprising said transformant.  Claims 2, 3, 29, 31, 33, and 35 are so broad as to encompass methods of improving productivity of or increasing the proportion of long-chain fatty acids in any cell comprising culturing a transformant comprising a nucleic acid encoding an ACP having at least 70% identity to residues 23-146 of SEQ ID NO:1 expressed anywhere therein.  Claims 28 and 32 limit the methods to transformants having a chloroplast transit peptide preceding the ACP encoding sequence and thus providing chloroplast localization of the ACP for transformants which produce chloroplasts and claims 30 and 34 limit the scope of the transformants to Nannochloropsis. The scope of the claims is not 
The specification shows only a single working example of a method of improving productivity of or increasing the proportion of long-chain fatty acids comprising culturing a Nannochloropsis transformant comprising a nucleic acid encoding an ACP consisting of residues 23-146 of SEQ ID NO:1 within the chloroplasts of Nannochloropsis oculata to increases the proportion of C18 and C20 fatty acids in the cell.  It is well understood in the art that different organisms have substantial differences in their fatty biosynthetic systems, including differences in the structure of the systems (i.e., a single Nannochloropsis oculata.
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
 The specification does not support the broad scope of the claims which encompass a transformant comprising a nucleic acid encoding an ACP having at least 70% identity to residues 23-146  comprising culturing a transformant comprising a nucleic acid encoding an ACP having at least 70% identity to residues 23-146 of SEQ ID NO:1 expressed therein because the specification does not establish: (A) regions of the protein structure which may be modified without effecting ACP activity; (B) the general tolerance of ACPs to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any amino acid residues with an expectation of obtaining the desired biological function; (D) other cells/cell compartments in which the disclosed ACP will predictably modify fatty acid biosynthesis to increase the productivity or proportion of long chain fatty acids and (E) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including a transformant comprising a nucleic acid encoding an ACP having at least 70% identity to  comprising culturing a transformant comprising a nucleic acid encoding an ACP having at least 70% identity to residues 23-146 of SEQ ID NO:1 expressed therein.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of ACPs and methods having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/REBECCA E PROUTY/Primary Examiner, Art Unit 1652